UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2435


TOBY ROBERTO MACKALL,

                      Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF DEFENSE; CLARK W. LEMASTERS,
JR., Major General, U.S. Army, TACOM Commanding General; TIMOTHY D.
LUEDECKING, Colonel, U.S. Army, Military Assistant, OUSD ATL; MYRON L.
BELL, Lieutenant Colonel, U.S. Army; MATTHEW D. TOBIN, Major, U.S.
Army, Detailed Inspector General,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-00774-RDB)


Submitted: April 26, 2018                                         Decided: May 8, 2018


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Toby Roberto Mackall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Toby Roberto Mackall appeals the district court’s order denying relief on his

complaint asserting claims under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680

(2012), and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Mackall v. Dep’t of Defense, No. 1:17-

cv-00774-RDB (D. Md. Nov. 20, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2